UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q ý Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to. 000-50330 Commission File Number EAST PENN FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 65-1172823 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 22 South 2nd Street, P.O. Box 869, Emmaus, Pennsylvania 18049 (Address of principal executive offices) Registrant’s telephone number: 610-965-5959 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESýNO o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filero Accelerated Filero Non-accelerated Filerý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNOý APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 6,311,374 shares of common stock, par value $0.625 per share, outstanding as of July 31, 2007. EAST PENN FINANCIAL CORPORATION INDEX QUARTERLY REPORT ON FORM 10-Q Page Part I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets (unaudited) June 30, 2007 and December 31, 2006 3 Consolidated Statements of Income (unaudited) Three and six months ended June 30, 2007 and June 30, 2006 4 Consolidated Statements of Stockholders’ Equity (unaudited) Six months ended June 30, 2007 and June 30, 2006 5 Consolidated Statements of Cash Flows (unaudited) Six months ended June 30, 2007 and June 30, 2006 6 Notes to Interim Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 Item 4T. Controls and Procedures 25 Part II. OTHER INFORMATION Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 . Defaults Upon Senior Securities 25 Item 4. Submission of Matters to a Vote of Security Holders 25 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 28 EXHIBIT INDEX 29 Page 2 Index Part I. FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS EAST PENN FINANCIAL CORPORATION CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, (In thousands, except share and per share data) 2007 2006 ASSETS Cash and due from banks $ 4,913 $ 7,785 Interest bearing deposits 2,703 18 Federal funds sold 10,117 15,151 Cash and cash equivalents 17,733 22,954 Securities available for sale 65,683 70,392 Mortgages held for sale 135 373 Loans, net of unearned income 337,109 322,800 Less: allowance for loan losses (3,343 ) (3,258 ) Total net loans 333,766 319,542 Bank premises and equipment, net 9,415 9,820 Investment in restricted stock 1,992 2,230 Bank owned life insurance 7,945 7,788 Accrued interest receivable and other assets 6,882 6,353 Total assets $ 443,551 $ 439,452 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits: Noninterest bearing $ 48,983 $ 46,110 Interest bearing 328,845 326,521 Total deposits 377,828 372,631 Securities sold under agreements to repurchase 10,602 6,749 Long-term debt 19,000 24,000 Junior subordinated debentures 8,248 8,248 Accrued interest payable and other liabilities 2,330 2,663 Total liabilities 418,008 414,291 STOCKHOLDERS’ EQUITY Preferred stock, no par value; authorized 16,000,000 shares; none issued - - Common stock, par value $0.625 per share; authorized 40,000,000 shares; 2007 issued 6,618,766 shares; outstanding 6,310,474 shares; 2006 issued 6,613,554 shares; outstanding 6,305,262 shares 4,137 4,134 Surplus 9,311 9,272 Retained earnings 15,351 14,417 Accumulated other comprehensive loss (1,406 ) (812 ) Less: Treasury stock – at cost, 308,292 shares (1,850 ) (1,850 ) Total stockholders’ equity 25,543 25,161 Total liabilities and stockholders’ equity $ 443,551 $ 439,452 See Notes to Consolidated Financial Statements Page 3 Index EAST PENN FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME Three Months and Six Months Ended June 30, 2007 and 2006 (Unaudited) Three Months Ended Six Months Ended (In thousands, except per share data) 2007 2006 2007 2006 Interest income Interest and fee income on loans $ 5,458 $ 4,898 $ 10,769 $ 9,561 Securities: Taxable 342 604 1,093 1,273 Tax-exempt 237 181 479 347 Other 400 59 436 103 Total interest income 6,437 5,742 12,777 11,284 Interest expense Deposits 2,753 1,917 5,450 3,602 Federal funds purchased and securities sold under agreements to repurchase 55 70 98 165 Long-term debt 198 287 423 617 Junior subordinated debentures 136 136 272 272 Total interest expense 3,142 2,410 6,243 4,656 Net interest income 3,295 3,332 6,534 6,628 Provision for loan losses 90 119 135 209 Net interest income after provision for loan losses 3,205 3,213 6,399 6,419 Other income Customer service fees 398 383 774 777 Mortgage banking activities, net 55 25 89 68 Income from investment in life insurance 80 68 157 135 Other income 129 91 220 230 Total other income 662 567 1,240 1,210 Other expense Salaries and employee benefits 1,441 1,400 2,932 2,954 Occupancy 295 278 602 563 Equipment 215 219 422 437 Other operating expenses 995 822 1,666 1,566 Total other expense 2,946 2,719 5,622 5,520 Income before income taxes 921 1,061 2,017 2,109 Federal income taxes 129 212 327 430 Net income $ 792 $ 849 $ 1,690 $ 1,679 Basic earnings per share $ 0.13 $ 0.13 $ 0.27 $ 0.27 Diluted earnings per share $ 0.12 $ 0.13 $ 0.27 $ 0.27 Cash dividends per common share $ 0.00 $ 0.00 $ 0.12 $ 0.11 See Notes to Consolidated Financial Statements Page 4 Index EAST PENN FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY Six Months Ended June 30, 2007 and 2006 (Unaudited) Accumulated Other Common Retained Comprehensive Treasury (In thousands, except share and per share data) Stock Surplus Earnings Loss Stock Total Balance, December 31, 2005 $ 4,133 $ 9,246 $ 12,192 $ (880 ) $ (1,850 ) $ 22,841 Comprehensive income: Net income - - 1,679 - - 1,679 Changes in net unrealized losses on securities available for sale, net of tax effect - - - (976 ) - (976 ) Total comprehensive income 703 Compensation expense related to stock options - 3 - - - 3 Cash dividends ($0.11 per share) - - (693 ) - - (693 ) Balance, June 30, 2006 $ 4,133 $ 9,249 $ 13,178 $ (1,856 ) $ (1,850 ) $ 22,854 Balance, December 31, 2006 $ 4,134 $ 9,272 $ 14,417 $ (812 ) $ (1,850 ) $ 25,161 Comprehensive income: Net income - - 1,690 - - 1,690 Changes in net unrealized losses on securities available for sale, net of tax effect - - - (594 ) - (594 ) Total comprehensive income 1,096 Exercise of 5,212 common stock options 3 39 - - - 42 Cash dividends ($0.12 per share) - - (756 ) - - (756 ) Balance, June 30, 2007 $ 4,137 $ 9,311 $ 15,351 $ (1,406 ) $ (1,850 ) $ 25,543 See Notes to Consolidated Financial Statements Page 5 Index EAST PENN FINANCIAL CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Ended June 30, 2007 and 2006 (Unaudited) Six Months Ended (In thousands) 2007 2006 CASH FLOWS from OPERATING ACTIVITIES Net income $ 1,690 $ 1,679 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 135 209 Provision for depreciation and amortization 448 431 Compensation expense for stock options - 3 Net amortization/accretion of securities premiums and discounts 62 77 Net realized loss from sale of available for sale securities - 38 Net realized gain from sale of held to maturity securities - (38 ) Proceeds from sale of loans originated for sale 5,899 5,051 Net gain on loans originated for sale (89 ) (68 ) Loans originated for sale (5,572 ) (4,297 ) Earnings on investment in life insurance (157 ) (135 ) Increase in accrued interest receivable and other assets (163 ) (91 ) Increase (decrease) in accrued interest payable and other liabilities (333 ) 368 Net Cash Provided by Operating Activities 1,920 3,227 CASH FLOWS from INVESTING ACTIVITIES Decrease in interest bearing time deposits - 500 Purchases of available for sale securities (2,072 ) (6,725 ) Proceeds from maturities of and principal repayments on available for sale securities 5,819 4,747 Proceeds from sale of available for sale securities - 5,136 Proceeds from maturities of and principal repayments on held to maturity securities - 39 Proceeds from sale of held to maturity securities - 1,037 Net increase in loans (14,419 ) (18,782 ) Net decrease in restricted stock 238 419 Purchases of bank premises and equipment (43 ) (1,205 ) Net Cash Used in Investing Activities (10,477 ) (14,834 ) CASH FLOWS from FINANCING ACTIVITIES Net increase in deposits 5,197 30,660 Net increase (decrease) in federal funds purchased and securities sold under agreements to repurchase 3,853 (1,998 ) Repayment of long-term borrowings (5,000 ) (10,000 ) Proceeds from the exercise of stock options 42 - Dividends paid (756 ) (693 ) Net Cash Provided by (Used in) Financing Activities 3,336 (17,969 ) Net Increase (Decrease) in Cash and Cash Equivalents (5,221 ) 6,362 Cash and cash equivalents -Beginning 22,954 10,629 Cash and cash equivalents -Ending $ 17,733 $ 16,991 SUPPLEMENTARY CASH FLOW INFORMATION Interest paid $ 6,630 $ 4,482 Federal income taxes paid $ 425 $ 415 SUPPLEMENTAL SCHEDULE OF NON-CASH INVESTING AND FINANCING ACTIVITIES Other real estate acquired in settlement of loans $ 60 - See Notes to Consolidated Financial Statement Page 6 Index EAST PENN FINANCIAL CORPORATION NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS June 30, 2007 (Unaudited) 1. Basis of Presentation East Penn Financial Corporation (the “Company”) was incorporated on January 27, 2003 for the purpose of forming a bank holding company.On July 1, 2003, the Company completed the reorganization with East Penn Bank (the “Bank”) and its wholly owned subsidiary, East Penn Mortgage Company, into the holding company form of ownership.In the reorganization, the Bank became a wholly owned banking subsidiary of the Company.On July 31, 2003, the Company formed East Penn Statutory Trust I (the “Trust”), a Connecticut statutory business trust, for the purpose of issuing $8 million in capital pass-through securities to investors.The Trust is a non-consolidated subsidiary as permitted by FIN 46. The consolidated financial statements include the accounts of the Company, and its wholly owned subsidiary, the Bank.All significant intercompany accounts and transactions have been eliminated. The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and in accordance with instructions for Form 10-Q and S-X Rule 10-01.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for fair presentation have been included. Operating results for the six-month period ended June 30, 2007, are not necessarily indicative of the results that may be expected for the year ended December 31, 2007.For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2006. 2. Proposed Plan of Merger with Harleysville National Corporation On May 16, 2007, East Penn Financial Corporation and Harleysville National Corporation (“HNC”) issued a joint press release announcing the signing of a definitive agreement, dated May 15, 2007, for East Penn Financial Corporation to merge with and into HNC, and East Penn Financial Corporation’s wholly owned subsidiary, East Penn Bank to merge with and into HNC’s wholly owned subsidiary, Harleysville National Bank and Trust Company (“HNB”). The total value of the transaction under the agreement at the time of its announcement was estimated at $92.7 million or approximately $14.50 per share of East Penn Financial Corporation stock.However, actual value will depend on several factors, including the price of HNC stock, but will not be less than $13.52 per share ($86.3 million) or greater than $15.48 per share ($99.1 million).Subject to the terms and conditions of the merger agreement, each shareholder of East Penn Financial Corporation may elect to receive either cash only or HNC shares only for each share of East Penn Financial Corporation stock.An East Penn Financial Corporation shareholder may receive a combination of both in the aggregate for all East Penn Financial Corporation shares the shareholder owns subject to the election of other shareholders.The amount of final per share consideration is based on a formula that is determined by the average per share value of HNC stock during the twenty day period ending eleven days prior to the closing.The consideration is subject to election and allocation procedures designed to provide that the cash portion is $50,284,000, but in any event, not greater than 60% of the dollar value of the merger consideration.The parties have agreed that the allocation of HNC common stock and cash will be such that the East Penn Financial Corporation shareholders will not recognize gain or loss for Federal income tax purposes on those East Penn Financial Corporation shares that are exchanged for HNC common stock in the merger. Page 7 Index It is anticipated that the acquisition, which is subject to state and federal regulatory approval, approval by the shareholders of East Penn Financial Corporation and other customary conditions to closing, will most likely be completed in the fall of 2007. As part of the agreement, East Penn Bank will become a division of HNC and will operate under the “East Penn Bank” name and logo.In addition nine of HNC’s existing branches located in and about East Penn Bank’s serving community will also be transferred to the East Penn division.Pursuant to the merger agreement, HNC and East Penn Financial Corporation agreed that Brent L. Peters, Chairman of the Board, President and Chief Executive office of East Penn Financial Corporation, will continue with HNC upon closing of the merger, as an executive officer and President of East Penn Bank division and a member of the HNC and HNB boards of directors. 3. Investment in Bank On September 23, 2003, the Company made an initial purchase of 141,300 shares of common stock of a de novo bank, named Berkshire Bank, located in Wyomissing, Berks County, Pennsylvania.At the completion of Berkshire’s initial stock offering, the Company purchased an additional 12,123 shares, which resulted in increasing the Company’s investment to $1,534,000 of Berkshire Bank’s outstanding common stock as of December 31, 2003.In consideration of the Company’s and its director’s and officer’s combined ownership of Berkshire Bank common stock, the aggregate percentage ownership was 19.9% as of the 2003 year end, which is in accordance with the terms of a Stock Subscription and Purchase Agreement between the Company and Berkshire Bank.Under this agreement, the Company is also entitled to purchase from Berkshire Bank up to 5% of additional stock at any time beginning on the date of the warrant and for 10 years thereafter at an exercise price of $6.40 per share, which is adjusted in consideration of two 5-for-4 stock splits.The total number of shares that are subject to purchase under all of the Company’s warrants, options or rights shall not exceed 25% of the total number of shares of Berkshire Bank common stock. In August 2003, the Company entered into an agreement, known as a Crown X agreement that was approved by the Federal Reserve Bank of Philadelphia in September 2003.This agreement imposes certain restrictions where the Company has agreed not to: · solicit proxies with respect to any voting securities of Berkshire Bank or influence the manner in which any other shareholder of Berkshire Bank votes any voting securities of Berkshire Bank; · cause any voting securities of Berkshire Bank to be subject to a voting trust; · cause Berkshire Bank to become a subsidiary of the Company; · have any designated representative serve or act as an officer, director, employee or agent of Berkshire Bank; · propose any person for election as a director of Berkshire Bank; · attempt to influence the dividend policies or practices of Berkshire Bank; the investment, loan or credit decision policies; the pricing of services; personnel decisions or operations activities; · exercise or seek to exercise any controlling influence over the management of Berkshire Bank; · enter into any banking or non-banking transactions with Berkshire Bank, except that the Company may establish and maintain deposit accounts with Berkshire Bank, provided the aggregate balance of all such accounts does not exceed $500,000 and that the accounts are maintained on substantially the same terms as those prevailing for comparable accounts of persons unaffiliated with Berkshire Bank. During 2004, Berkshire Bank announced a 5-for-4 stock split, effected in the form of a 25% stock dividend, payable July 22, 2004, which resulted in the Company receiving an additional 38,355 shares.As part of a three-phase stock offering, which began on September 1, 2004 and was effective through March 31, 2005, the Company purchased an additional 57,119 shares of common stock.On July 21, 2005, Berkshire Bank announced the payment of a 5-for-4 stock split, effected in the form of a 25% stock dividend, payable August 19, 2005, which resulted in an additional 62,224 shares. Page 8 Index Pursuant to a Plan of Reorganization and a Plan of Merger (the “Plan”) that was approved by Berkshire Bank’s shareholders on April 18, 2006, a holding company named Berkshire Bancorp, Inc. was formed and was effective September 1, 2006.As part of the reorganization, Berkshire Bank became a wholly owned banking subsidiary of Berkshire Bancorp, Inc.The Plan further provided for the one-for-one exchange of shares of common stock of Berkshire Bank for shares of common stock of Berkshire Bancorp, Inc.In accordance with its equivalent 19.9% ownership, the Company exchanged one-for-one the common stock shares of Berkshire Bank for the common stock shares of Berkshire Bancorp, Inc.In addition, the Company executed a Crown X agreement that was amended to reflect the Company’s acquisition of Berkshire Bancorp, Inc. common stock.Other than this revision, the Crown X agreement, which was approved by the Federal Reserve Bank of Philadelphia in July 2006, remained substantially unchanged from the original agreement approved by the Federal Reserve Bank in September 2003. Subsequently, Berkshire Bancorp, Inc. announced a 5-for-4 stock split effected in the form of a stock dividend as of the record date of September 14, 2006, which resulted in the issuance of 77,780 additional shares of common stock.On November 9, 2006, the Company purchased 256 additional shares at $10 per share in order to maintain its 19.9% aggregate ownership level.This occurred because Berkshire Bancorp, Inc. issued additional stock as a result of the exercise of options by its officers. Effective March 22, 2007, Berkshire Bancorp, Inc. initiated a two-phase stock offering expected to end August 31, 2007.As part of this offering, shareholders who purchase stock in either phase will receive a warrant for each share purchased.As of June 30, 2007, the Company had not yet subscribed to purchase additional shares under the stock offering.As a result, its percentage aggregate ownership decreased below 19.9%.At June 30, 2007, the Company’s total investment in Berkshire Bancorp, Inc. was $2,150,000, represented by 389,157 shares, resulting in a 19.1% aggregate ownership in consideration of the combined ownership of the Company, its directors and its officers. While the Company is considered to be a passive investor, it regards this to be a viable investment.The investment is carried at cost and is included in the other assets category on the consolidated balance sheet.The Company uses the best information that is available to assess the reasonableness of the value of this asset.The financial condition of Berkshire Bancorp, Inc. and the stability of its stock price have proven to be reliable valuation sources.No indicators of impairment were noted as part of the Company’s latest evaluation. 4. Earnings per Share The following table sets forth the computation of basic and diluted earnings per share: Three Months Ended Six Months Ended June 30, June 30, 2007 2006 2007 2006 Net income applicable to common stock $ 792,000 $ 849,000 $ 1,690,000 $ 1,679,000 Weighted-average common shares outstanding 6,306,568 6,304,262 6,305,918 6,304,262 Effect of dilutive securities, stock options 43,502 18,604 26,067 19,745 Weighted-average common shares outstanding used to calculate diluted earnings per share 6,350,070 6,322,866 6,331,985 6,324,007 Basic earnings per share $ 0.13 $ 0.13 $ 0.27 $ 0.27 Diluted earnings per share $ 0.12 $ 0.13 $ 0.27 $ 0.27 Page 9 Index 5. Comprehensive Income The components of other comprehensive income (loss) and related tax effects for the three and six months ended June 30, 2007 and 2006 are as follows: Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, (in thousands) 2007 2006 2007 2006 Unrealized holding losses on available for sale securities $ (1,095 ) $ (795 ) $ (900 ) $ (1,516 ) Less reclassification adjustment for loss included in net income - 38 - 38 Net unrealized losses (1,095 ) (757 ) (900 ) (1,478 ) Tax effect (373 ) (257 ) (306 ) (502 ) Net of tax amount $ (722 ) $ (500 ) $ (594 ) $ (976 ) 6. Stock Option Plan Effective January 1, 2006, the Company adopted the fair value recognition provisions of FASB Statement No. 123R, Share-Based Payment (SFAS 123R), using the modified-prospective transition method.Under this transition method, compensation cost recognized in 2006 included: (a) compensation cost for all share-based payments granted prior to, but not yet vested as of January 1, 2006 based on the grant date fair value calculated in accordance with the original provisions of SFAS 123, and (b) compensation cost for all share-based payments granted subsequent to December 31, 2005, based on a grant-date fair value estimated in accordance with the provisions of SFAS 123R.No stock options were granted during the first six months of 2007 and there were no unvested options as of December 31, 2006 or June 30, 2007, which in turn means there was no impact to earnings.This compares with 2006 where 13,000 options to purchase common stock were granted to directors on May 18, 2006.Since the options have a six-month vesting period, the Company had 13,000 stock options that were not fully vested as of June 30, 2006.The related compensation costs totaled $19,000 and were recognized monthly on a straight-line basis through November 18, 2006, which was the end of the six-month vesting period.The Company’s earnings before income taxes for the three and six months ended June 30, 2006 were $3,000 lower due to the adoption of SFAS 123R. 7. Guarantees The Company does not issue any guarantees that would require liability recognition or disclosure, other than its standby letters of credit.Standby letters of credit that are written are conditional commitments issued by the Bank to guarantee the performance of a customer to a third party.Generally, all letters of credit, when issued, have expiration dates within one year.The credit risk involved in issuing letters of credit is essentially the same as those that are involved in extending loan facilities to customers.The Bank, generally, holds collateral and/or personal guarantees supporting these commitments.The Bank had $7,732,000 in standby letters of credit as of June 30, 2007.Management believes that the proceeds obtained through liquidation of collateral and the enforcement of guarantees would be sufficient to cover the potential amount of future payments required under the corresponding guarantees.The current amount of the liability as of June 30, 2007 for guarantees under standby letters of credit is not material. 8. New Accounting Standards In July 2006, the FASB issued FASB Interpretation No. 48, "Accounting for Uncertainty in Income Taxes”.The interpretation clarifies the accounting for uncertainty in income taxes recognized in a company's financial statements in accordance with Statement of Financial Accounting Standards No. 109, "Accounting for Income Taxes”.Specifically, the pronouncement Page 10 Index prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.The interpretation also provides guidance on the related derecognition, classification, interest and penalties, accounting for interim periods, disclosure and transition of uncertain tax positions.The interpretation is effective for fiscal years beginning after December 15, 2006.The Company’s consolidated financial statements were not significantly impacted from this new pronouncement. In September 2006, the FASB issued FASB Statement No. 157, Fair Value Measurements, which defines fair value, establishes a framework for measuring fair value under GAAP, and expands disclosures about fair value measurements.FASB Statement No. 157 applies to other accounting pronouncements that require or permit fair value measurements.The new guidance is effective for financial statements issued for fiscal years beginning after November 15, 2007, and for interim periods within those fiscal years.The Company is currently evaluating the potential impact, if any, of the adoption of FASB Statement No. 157 on its consolidated financial position, results of operations and cash flows. In February 2007, the FASB issued FASB Statement No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities”.FASB Statement No. 159 permits entities to make an irrevocable election to carry almost any financial instrument at fair value.Upon the effective date (or early adoption) of FASB Statement No. 159, when an entity elects to apply the fair value option to specific items, the entity reports the difference between the items’ carrying value and their fair value as a cumulative-effect adjustment to the opening balance of retained earnings.The Statement is effective as of the beginning of an entity’s fiscal year that begins after November 15, 2007.Early adoption is permitted as of the beginning of a fiscal year that begins on or before November 15, 2007, provided that the entity also elects to apply the provisions of FASB Statement No. 157.The choice of early adoption must be made within 120 days of the beginning of the fiscal year of adoption, provided the entity has not yet issued financial statements, including required notes to those financial statements, for any interim period of the fiscal year of adoption.The Company did not adopt FASB Statement No. 159 early and will continue to evaluate the potential impact, if any, of the adoption of the Statement on its consolidated financial condition, results of operations and cash flows. In March 2007, the FASB ratified Emerging Issues Task Force Issue No. 06-10, “Accounting for Collateral Assignment Split-Dollar Life Insurance Agreements” (“EITF 06-10”).EITF 06-10 provides guidance for determining a liability for the postretirement benefit obligation as well as recognition and measurement of the associated asset on the basis of the terms of the collateral assignment agreement.EITF 06-10 is effective for fiscal years beginning after December 15, 2007.The Company is currently assessing the impact of EITF 06-10 on its consolidated financial position and results of operations. In April 2007, the FASB directed the FASB Staff to issue FSP No. FIN 39-1, “Amendment of FASB Interpretation No. 39” (“FSP FIN 39-1”).FSP FIN 39-1 modifies FIN No. 39, “Offsetting of Amounts Related to Certain Contracts”, and permits companies to offset cash collateral receivables or payables with net derivative positions under certain circumstances.FSP FIN 39-1 is effective for fiscal years beginning after November 15, 2007, with early adoption permitted.We are evaluating the effect of adopting FSP FIN 39-1 on our consolidated financial statements. In May 2007, the FASB issued FASB Staff Position (“FSP”) FIN 48-1, “Definition of Settlement in FASB Interpretation No. 48” (“FSP FIN 48-1”).FSP FIN 48-1 provides guidance on how to determine whether a tax position is effectively settled for the purpose of recognizing previously unrecognized tax benefits.FSP FIN 48-1 is effective retroactively to January 1, 2007.The implementation of this standard did not have a material impact on our consolidated financial position or results of operations. Page 11 Index In February 2007,the FASB issued Staff Position (“FSP”) FAS 158-1, “Conforming Amendments to the Illustrations in FASB Statements No. 87, No. 88 and No. 106 and to the Related Staff Implementation Guides”.This FSP makes conforming amendments to other FASB statements and staff implementation guides and provides technical corrections to SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans”.The conforming amendments in this FSP shall be applied upon adoption of SFAS No. 158.We believe our adoption of FSP FAS 158-1 will not have a material impact on our consolidated financial statements or disclosures. Page 12 Index Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS June 30, 2007 The following is management’s discussion and analysis of the significant changes in the consolidated financial condition, results of operations, capital resources and liquidity presented in the accompanying unaudited consolidated financial statements for the Company.This discussion should be read in conjunction with the preceding consolidated financial statements and related footnotes, as well as, the Company's December 31, 2006 Annual Report on Form 10-K.Current performance does not guarantee and may not be indicative of similar performance in the future. In addition to historical information, this quarterly report on Form 10-Q contains forward-looking statements. The forward-looking statements contained in this report are subject to certain risks, assumptions and uncertainties.Because of the possibility of change in the underlying assumptions, actual results could differ materially from those projected in the forward-looking statements.Additional factors that might cause actual results to differ materially from those expressed in the forward-looking statements include, but are not limited to: - operating, legal and regulatory risks, - economic, political and competitive forces affecting the Company’s services, and - the risk that management’s analyses of these risks could be incorrect and/or that the strategies developed to address them could be unsuccessful. The Company’s forward-looking statements are relevant only as of the date on which the statements are made.By making forward-looking statements, the Company assumes no duty to update them to reflect new, changing or unanticipated events or circumstances.Readers should carefully review the risk factors described in other periodic reports and public documents that the Company files from time to time with the Securities and Exchange Commission. CRITICAL ACCOUNTING POLICIES Disclosure of the Company’s significant accounting policies is included in Note 1 to the consolidated financial statements of the Company’s Annual Report on Form 10-K for the year ended December 31, 2006.Some of these policies are particularly sensitive requiring significant judgments, estimates and assumptions to be made by management.Additional information is contained on pages 15, 18 and 19 herein of this report for the provision and allowance for loan losses. OVERVIEW Net income for the six months ended June 30, 2007 was $1,690,000 as compared with net income of $1,679,000 for the six months ended June 30, 2006.The $11,000, or 0.7% increase in earnings is attributable to an increase in other income and declines in the provision expense for loan losses and income taxes, which helped to offset the decline in net interest income and the increase in other non-interest expenses that was impacted by incurring merger related expenses.On a basic and dilutive earnings per share basis, net income for the six months ended June 30, 2007 and 2006 was $0.27 per share.Net income as a percentage of average assets on an annualized basis, also known as return on average assets, decreased to 0.77% for the first six months of 2007 from 0.84% for the first six months of 2006 as a result of asset growth of 4.8% since the end of the second quarter of 2006 to the end of the second quarter of 2007.Net income as a percentage of total average stockholders’ equity on an annualized basis, also known as return on average equity, was 13.48% and 14.94% for the first six months of 2007 and 2006, respectively.The decrease in this ratio is attributable to an increase in the amount of stockholders’ equity. During the first six months of 2007, the Company’s assets increased $4,099,000, or 0.9%, to $443,551,000 as of June 30, 2007 as compared with $439,452,000 as of December 31, 2006.The increase in assets since the 2006 year end is attributable to loan growth of 4.4%, which was offset by a decline of Page 13 Index $4,709,000, or 6.7% in securities available for sale.The decline in securities available for sale was attributable to scheduled investment maturities and amortization.While the cash flow from securities was used to fund loan growth, our prime funding sources included deposits, which increased $5,197,000, or 1.4% from the 2006 year end and securities sold under agreements to repurchase, which grew $3,853,000, or 57.1%.The proceeds of the deposit growth were also used to fund the repayment of $5,000,000 in long-term borrowings since the 2006 year end.The growth in total deposits and securities sold under agreements to repurchase during the first six months of 2007 was higher than their growth during the same period in 2006 as a result of the Bank’s continued focus to offer attractive products at competitive interest rates. RESULTS OF OPERATIONS Net Interest Income For the three months ended June 30, 2007, total interest income increased $695,000, or 12.1%, to $6,437,000 as compared with $5,742,000 for the three months ended June 30, 2006.This increase is due to loan growth, which is the Company’s highest yielding asset, and increased yields on total interest earning assets. Total interest expense increased by $732,000, or 30.4%, to $3,142,000 for the three months ended June 30, 2007 from $2,410,000 for the three months ended June 30, 2006.This increase is attributable to deposit growth, higher volume of securities sold under agreements to repurchase and the increased costs associated with attracting and maintaining deposits and securities sold under agreements to repurchase during a period of interest rate uncertainties. Net interest income decreased by $37,000, or 1.1%, to $3,295,000 for the three months ended June 30, 2007 from $3,332,000 for the three months ended June 30, 2006. For the six months ended June 30, 2007, total interest income increased $1,493,000, or 13.2%, to $12,777,000, as compared with $11,284,000 for the six months ended June 30, 2006.This increase was attributable to a higher yield from interest earning assets, which increased to 6.46% (on a fully tax equivalent basis) for the first six months of 2007 from 6.26% (on a fully tax equivalent basis) for the first six months of 2006.In addition, average interest-earning assets increased 10.4% to $415,098,000 for the first six months of 2007, from $375,962,000 for the same period in 2006.The growth in average interest-earning assets was primarily attributable to an increase in loans, which were funded from growth in deposits and securities sold under agreements to repurchase. Total interest expense increased by $1,587,000, or 34.1%, to $6,243,000 for the six months ended June 30 2007, from $4,656,000 for the six months ended June 30, 2006.This increase was attributable to growth in average interest bearing liabilities, which increased $32,366,000, or 9.6% for the first six months of 2007 as compared with the same period in 2006.In addition, the need to increase interest rates to maintain and attract deposits affected cost of funds, whichincreased to 3.42% for the six months ended June 30, 2007 from 2.80% for the same period in 2006. The resulting net interest income decreased by $94,000, or 1.4%, to $6,534,000 for the six months ended June 30, 2007 from $6,628,000 for the six months ended June 30, 2006.The increase in interest income was more than offset by an increase in interest expense, which contributed to net interest margin compression as competitive deposit pricing increased funding costs faster then earning asset yields grew.The increase in cost of funds was due to an increase in the interest rates paid on deposits as a means of ensuring that the Bank remained competitive in its market.Increased interest rates not only resulted in deposit growth but effected a change within the composition of the Bank’s deposits, where there was a shifting of funds being invested into deposit products with higher interest rates.While the cost associated with deposits has increased since last year, deposits were and continue to be a more cost effective source of funding asset growth as compared with other types of funding sources, such as borrowings, which the Bank has made efforts to reduce.This strategy has allowed management to better control funding costs and minimize further compression to its net interest spread and margin.For the first six months of 2007, the net interest spread (on a fully tax equivalent basis) decreased 43 basis points to 3.04% from 3.47% for the first six months in 2006, while the net interest margin (on a fully tax equivalent basis) decreased 34 basis points to 3.42% for the six-month period ending June 30, 2007 from 3.76% for the six-month period ending June 30, 2006.However, the success of the Bank’s efforts to manage this compression is evidenced by the one basis point decline in the net interest margin of 3.42% for the second quarter of 2007 as compared with 3.43% for the first quarter of 2007. Page 14 Index Provision for Loan Losses Provisions for loan losses are charged to operations in order to maintain the allowance for loan losses at a level management considers adequate to absorb credit losses inherent in the loan portfolio.Management assesses the allowance for loan losses on a quarterly basis and makes provisions for loan losses in order to maintain the adequacy of the allowance. The provision for loan losses was $90,000 for the three months ended June 30, 2007 compared with $119,000 for the three months ended June 30, 2006. For the six months ended June 30, 2007, the provision for loan losses was $135,000, a decrease of $74,000 compared with $209,000 for the six months ended June 30, 2006.The decrease in the provision is attributable to management’s ongoing efforts to ensure the high quality of the loan portfolio as represented by the level of non-performing assets and loans subject to review or regulatory classification. The allowance for loans losses represented 0.99% of total loans at June 30, 2007, compared with 1.01% as of December 31, 2006 and 1.03% as of June 30, 2006.Management performs ongoing assessments of the loan loss reserve in relation to loan portfolio growth, credit exposure to individual borrowers, overall trends in the loan portfolio and other relevant factors.Based upon these factors, management believes that as of June 30, 2007, the reserve is reasonable and sufficient to support the increased loan growth in light of the strong asset quality as supported by the ratios reflected in the Asset Quality Ratios table on page 19. Other Income For the three months ended June 30, 2007, other income of $662,000 increased $95,000, or 16.8%, from $567,000 for the three months ended June 30, 2006.The increase was due to a $15,000 increase in customer service fees, a $30,000 increase in fee income from mortgage banking activities,a $12,000 increase associated with an increase in the cash surrender value of the Bank’s investment in life insurance and a $38,000 increase in other income which was mostly attributable to fee income associated with the increased volume of letter of credit transactions. Other income for the six months ended June 30, 2007 increased $30,000, or 2.5%, to $1,240,000 from $1,210,000 for the six months ended June 30, 2006.This increase was attributable to a $21,000 increase in income from mortgage banking activities and a $22,000 increase in income from the investment in life insurance.These increases were offset by a $3,000 decline in customer service fees and a decrease of $10,000 in other income. . Other Expenses Other expenses, which include salary, occupancy, equipment and all other expenses incidental to the operation of the Company, increased to $2,946,000 for the second quarter of 2007 from $2,719,000 for the second quarter of 2006.The $227,000, or 8.3%, increase is not only due to the Company’s continued growth, but is attributable to expense associated with the pending merger with Harleysville National Corporation. Salaries and employee benefit expenses, which make up the largest component of other expenses, increased $41,000, or 2.9%, to $1,441,000 for the second quarter of 2007 from $1,400,000 for the second quarter in 2006.The increase is primarily attributable to the increased benefit costs. Page 15 Index Occupancy expenses increased $17,000, or 6.2%, to $295,000 for the three months ended June 30, 2007 from $278,000 for the three months ended June 30, 2006.The increase is due to the costs associated with normal expenses incurred to maintain all of the Company’s branch and office locations. Equipment expense decreased $4,000, or 1.8%, to $215,000 for the three months ended June 30, 2007 from $219,000 for the three months ended June 30, 2006.This decrease is due to management’s efforts to control operating expenses. Other operating expenses during the second quarter of 2007 increased $173,000, or 21.0%, to $995,000 from $822,000 during the second quarter of 2006.The increase is primarily associated with incurring $212,000 in expenses during the second quarter of 2007 relating to the impending merger. Other expenses increased to $5,622,000 for the six months ended June 30, 2007 from $5,520,000 for the six months ended June 30, 2006.The $102,000, or 1.8%, increase is due to the merger related expenses the total of which was offset by the Company’s ongoing efforts tomanage overall efficiencies, particularly in light of the compression of its net interest spread and margin. For the first six months of 2007, salaries and employee benefit expenses decreased $22,000, or 0.7%, to $2,932,000 from $2,954,000 for the first six months of 2006.The decrease is attributable to attrition, where certain staff positions have not been replaced when employees have left the Bank. Occupancy expenses increased $39,000, or 6.9%, to $602,000 as of June 30, 2007 from $563,000 as of June 30, 2006.The increase was attributable to a rise in normal occupancy costs. Equipment expense decreased $15,000, or 3.4%, to $422,000 for the six months ended June 30, 2007 from $437,000 for the six months ended June 30, 2006.This decrease was the result of a reduction in expenses associated with the normal depreciation of fixed assets.In addition, because facilities expansion has slowed as compared with the prior year, there has not been a need to purchase additional fixed assets to equip any new facilities. Other operating expenses increased $100,000, or 6.4%, to $1,666,000 for the six months ended June 30, 2007 from $1,566,000 for the six months ended June 30, 2006.This increase was attributable to $258,000 in merger related expenses that were incurred during the first six months of 2007.The Company’s ongoing efforts to improve efficiencies through the elimination or reduction of other operating expenses were a benefit that mitigated the full impact of the merger expenses. Effective January 1, 2007, The Federal Deposit Insurance Corporation (“FDIC”) created a new risk framework comprised of four risk categories and established assessment rates to coincide with each category.Assessment rates for Risk Category I financial institutions, which includes East Penn Bank, range from 5 to 7 basis points.The FDIC also approved a one-time assessment credit for banks that were in existence on December 31, 1996 and paid a deposit insurance assessment prior to that date.Management believes that the one-time credit will more than offset the new FDIC assessment cost for 2007.It anticipates that the credit will be depleted by the first quarter of 2008.Accordingly, the Company will begin to recognize the FDIC assessment cost at that time. Income Taxes Income tax expense was $129,000 for the three months ended June 30, 2007, a decrease of $83,000, or 39.2%, compared with $212,000 for the three months ended June 30, 2006.The decline in the tax expense was attributable to a decline of $140,000, or 13.2%, in net income before taxes in the second quarter of 2007 as compared with 2006 in addition to an increased level of tax exempt income.The decline is also attributable to a change in the expected effective tax rate between the first and second quarters of 2007. For the six months ended June 30, 2007, the tax provision was $327,000 compared with $430,000 for the six months ended June 30, 2006.The decrease of $103,000, or 24.0%, was due to a reduction in the Company’s effective tax rate to 16.2% at June 30, 2007 from 20.4% at June 30, 2006.The effective tax rate Page 16 Index continues to be less than the statutory Federal tax rate of 34%.The difference between the statutory and effective tax rates primarily reflects the tax-exempt status of interest income earned from obligations of state and political subdivisions and the appreciation in the cash surrender value of bank owned life insurance. Net Income Net income for the three months ended June 30, 2007 was $792,000, a decrease of $57,000, or 6.7%, compared with $849,000 for the three months ended June 30, 2006.The decrease in net income is the result of a decrease of $37,000 in net interest income and an increase of $227,000 in other expenses, partially offset by an increase of$95,000 in other income, a decrease of $29,000 in the provision for loan losses, and a decrease of $83,000 in the income tax provision.While basic earnings per share for the three months ended June 30, 2007 and 2006 was $0.13 per share, diluted earnings per share for the three months ended June 30, 2007 declined to $0.12 per share as compared with $0.13 per sharefor the three months ended June 30, 2006. Net income for the six months ended June 30, 2007 was $1,690,000, an increase of $11,000, or 0.7%, compared with $1,679,000 for the six months ended June 30, 2006.The increase in net income was attributable to an increase of $30,000 in other income, a decline of $74,000 in the provision for loan losses and a decrease of $103,000 in the provision for income taxes.These benefited the bottom-line but were offset by a decrease of $94,000 in net interest income and an increase of $102,000 in other expenses.Basic and diluted earnings per share for the six months ended June 30, 2007 and 2006 were each $0.27 per share. FINANCIAL CONDITION Securities The Company’s securities portfolio is comprised of securities that not only provide interest income, including tax-exempt income, but also provide a source of liquidity, diversify the earning assets portfolio, allow for the management of risk and tax liability, and provide collateral for repurchase agreements and public fund deposits.Policies are in place to address various aspects of managing the portfolio, including but not limited to, concentrations, liquidity, credit quality, interest rate sensitivity and regulatory guidelines.Adherence to these policies is monitored by the Company’s Asset/Liability Committee on a monthly basis. As of June 30, 2007 all of the securities in the portfolio were classified as available for sale, with new purchases placed in this category.Securities in the available for sale category are accounted for at fair value with unrealized appreciation or depreciation, net of tax, reported as a separate component of stockholders’ equity.The Company periodically evaluates the securities portfolio to determine if any decline in the fair values of securities are other than temporary.If such a decline was deemed to be other than temporary, the Company would write down the security to its fair value through a charge to current period operations.As of June 30, 2007, there were no securities in the portfolio whose values were deemed to be other than temporarily impaired.At the time when the Company had securities categorized as held to maturity, they were accounted for at amortized cost.The Company invests in securities for the cash flow and yields they produce and not to profit from trading.The Company holds no trading securities in its portfolio, and the securities portfolio contained no high risk securities or derivatives as of June 30, 2007. The securities portfolio at June 30, 2007 was $65,683,000, compared to $70,392,000 at December 31, 2006, a decrease of $4,709,000, or 6.7%.The decrease represents the result of principal repayments.The carrying value of the available for sale portion of the portfolio at June 30, 2007 includes an unrealized loss of ($2,130,000) (reflected as an accumulated other comprehensive loss of ($1,406,000) in stockholders’ equity, net of a deferred income tax liability of ($724,000)).This compares with an unrealized loss at December 31, 2006 of ($1,231,000) (reflected as an accumulated other comprehensive loss of ($812,000) in stockholders’ equity, net of a deferred income tax liability of ($419,000)). Page 17 Index Loans The loan portfolio comprises the major component of the Company’s earning assets and generally is the highest yielding asset category.Gross loans receivable, net of unearned fees and origination costs, increased $14,309,000, or 4.4%, to $337,109,000 at June 30, 2007 from $322,800,000 at December 31, 2006.In comparing the second quarter of 2007 with the second quarter of 2006, gross loans increased $25,016,000, or 8.0%.Gross loans represented 89.2% of total deposits at June 30, 2007 as compared with 86.6% at December 31, 2006.Loan growth continued to be significant in commercial lending, consisting of commercial real estate and commercial and industrial loans with a specific focus on municipal/tax-free loans.Outstanding retail loans have grown as well, although to a lesser extent than commercial loans.While residential mortgage lending remains active, it is not as robust as it was in prior years when mortgage interest rates were lower than they are now.The Bank selectively sells mortgage loans into the secondary market in order to effectively manage long-term interest rate risk. Credit Risk and Loan Quality The Company continues to be vigilant in its efforts to minimize credit risk.The Bank’s written lending policy requires underwriting, loan documentation and credit analysis standards to be met prior to the approval and funding of a loan.In accordance with that policy, the internal loan review process monitors the loan portfolio on an ongoing basis.The Credit Administration area prepares an analysis of the allowance for loan losses on a quarterly basis, which is then submitted to the Board of Directors for its assessment as to the adequacy of the allowance. The allowance for loan losses at June 30, 2007 and December 31, 2006 was $3,343,000 and $3,258,000, respectively, compared to $3,205,000 at June 30, 2006.Although less of a provision for loan losses was recorded during the first six months of 2007 as compared with the same period in 2006, there was an increase in the total allowance since the provision exceeded net charge-offs.The allowance increased in consideration of the growth in the loan portfolio and the shift in the loan mix, where there has been continued growth in commercial loans, which generally carry a higher level of credit risk.At June 30, 2007, the allowance for loan losses represented 0.99%of the gross loan portfolio, compared with 1.01% at December 31, 2006.This compares to 1.03% at June 30, 2006.At June 30, 2007, in consideration of the strong asset quality, management believes that the allowance for loan loss reserve is at an acceptable level given current economic conditions, interest rates and the compositionof the loan portfolio. The following table details the activity, which occurred in the allowance for loan losses over the first six months of 2007 and 2006. Analysis of Allowance for Loan Losses (Dollars in thousands) Six Months Ended 6/30/ 2007 6/30/2006 Balance, beginning of year $ 3,258 $ 3,072 Provision charged to operatingexpense 135 209 Charge-offs: Commercial (26 ) 0 Real estate (29 ) (45 ) Consumer (65 ) (50 ) Total charge-offs (120 ) (95 ) Recoveries: Commercial 0 2 Real estate 60 2 Consumer 10 15 Total recoveries 70 19 Net (charge-offs) recoveries (50 ) (76 ) $ 3,343 $ 3,205 Net (charge-offs) recoveries to average net loans (0.02% ) (0.03% ) Note: Bank’s loan portfolio is entirely domestic Page 18 Index The Bank’s lending policy is executed through the assignment of tiered loan limit authorities to individual officers of the Bank, the Officer’s Loan Committee, the Board Loan Committee and the Board of Directors.Although the Bank maintains sound credit policies, certain loans may deteriorate for a variety of reasons.The Bank’s policy is to place all loans on a non-accrual status upon becoming 90 days delinquent in their payments, unless there is a documented and reasonable expectation of the collection of the delinquent amount.Loans are reviewed monthly as to their status, and on a quarterly basis, a Watch List of potentially troubled loans is prepared and presented to the Board of Directors.Management is not aware of any materially potential loan problems that have not been disclosed in this report. The following table summarizes pertinent asset quality ratios at June 30, 2007 and December 31, 2006. Asset Quality Ratios 6/30/07 12/31/06 Non-accrual loans/Total loans 0.27 % 0.13 % Non-performing assets (1) /Total loans 0.39 % 0.13 % Net (charge-offs) recoveries/Average loans 0.02 % (0.07 )% Allowance/Total loans 0.99 % 1.01 % Allowance/Non-accrualloans 362.98 % 759.44 % Allowance/Non-performing loans (1) 266.59 % 752.42 % (1) - Non-performing assets of $1,314,000 as of June 30, 2007 and $433,000 as of December 31, 2006 include non accrual loans of $921,000 at June 30, 2007 and $429,000 at December 31, 2006.The increase in non-performing assets at June 30, 2007 is attributable to the addition of one secured commercial credit to non-accrual loans. The Company had other real estate owned as acquired through foreclosure on one residential property in the amount of $60,000 as of June 30, 2007 as compared with none as of December 31, 2006.The Company expects to dispose of the property by year end with no loss. Loan concentrations are considered to exist when the total amount of loans to any one or a multiple number of borrowers engaged in similar activities or having similar characteristics exceeds 10% of loans outstanding in any one category.The majority of the Bank’s lending is made within its primary market area, which includes Emmaus and other adjacent communities in Lehigh County, Pennsylvania.Two portfolio segments represent possible concentrations: commercial real estate and consumer loans secured by residential real estate.While the Bank does not have a concentration of credit risk with any single borrower, repayments on loans in these portfolios can be negatively influenced by decreases in real estate values.Management mitigates this risk through stringent underwriting policies and procedures. Bank Owned Life Insurance During 2000, the Bank invested $4,500,000 in Bank Owned Life Insurance (“BOLI”) for a chosen group of employees, namely officers.In 2001, the Bank made a subsequent BOLI investment, resulting in a total investment of $6,000,000.Under the terms of the BOLI, the Bank is the owner and beneficiary of the policies.Earnings from the BOLI are recognized as other income.The BOLI is profitable from the appreciation of the cash surrender values of the pool of insurance, and provides a tax advantage to the Company.This profitability is used to offset a portion of current and future employee benefit costs and a Nonqualified Supplemental Executive Retirement Plan for the Company’s Chief Executive Officer. The Company had $7,945,000 and $7,788,000 in BOLI as of June 30, 2007 and December 31, 2006, respectively.Although the BOLI is an asset that may be liquidated, it is the Company’s intention to hold this pool of insurance because it provides tax-exempt income that lowers the Company’s tax liability, while enhancing its overall capital position. Investment in Bank On September 23, 2003, the Company purchased 141,300 shares of common stock outstanding for $1,413,000 in a de novo bank, named Berkshire Bank, located in Wyomissing, Berks County, Pennsylvania. Page 19 Index On October 22, 2003, the Company purchased an additional 12,123 shares of common stock for $121,000, which resulted in increasing the Company’s investment to $1,534,000, or 18.3%, of Berkshire Bank’s outstanding common stock as of December 31, 2003.The aggregate ownership percentage of the Company and its directors and officers as dictated within the terms of the Stock Subscription and Purchase Agreement between the Company and Berkshire Bank was 19.9%. During 2004, Berkshire Bank announced a 5-for-4 stock split, effected in the form of a 25% stock dividend, payable July 22, 2004, which resulted in the Company receiving an additional 38,355 shares.On September 1, 2004, Berkshire Bank commenced a three-phase common stock offering effective through March 31, 2005.In order to maintain its level of investment in Berkshire Bank, the Company purchased an additional 57,119 shares.On July 21, 2005, Berkshire Bank announced the payment of a 5-for-4 stock split, effected in the form of a 25% stock dividend, payable August 19, 2005, which resulted in an additional 62,224 shares. Pursuant to a Plan of Reorganization and a Plan of Merger (the “Plan”) that was approved by Berkshire Bank’s shareholders on April 18, 2006, a holding company named Berkshire Bancorp, Inc. was formed and was effective September 1, 2006.As part of the reorganization, Berkshire Bank became a wholly owned banking subsidiary of Berkshire Bancorp, Inc.The Plan further provided for the one-for-one exchange of shares of common stock of Berkshire Bank for shares of common stock of Berkshire Bancorp, Inc.In accordance with its equivalent 19.9% ownership, the Company exchanged one-for-one the common stock shares of Berkshire Bank for the common stock shares of Berkshire Bancorp, Inc. Berkshire Bancorp, Inc. announced a 5-for-4 stock split effected in the form of a stock dividend as of the record date of September 14, 2006, which resulted in the issuance of 77,780 additional shares of common stock.On November 9, 2006, the Company purchased 256 additional shares at $10 per share in order to maintain its 19.9% aggregate ownership level.This occurred because Berkshire Bancorp, Inc. issued additional stock as a result of the exercise of options by its officers. Effective March 22, 2007, Berkshire Bancorp, Inc. initiated a two-phase stock offering expected to end August 31, 2007.As part of this offering, shareholders who purchase stock in either phase will receive a warrant for each share purchased.As of June 30, 2007, the Company had not yet subscribed to purchase additional shares under the stock offering.As a result, its percentage aggregate ownership decreased below 19.9%.At June 30, 2007, the Company’s total investment in Berkshire Bancorp, Inc. was $2,150,000, represented by 389,157 shares, resulting in a 19.1% aggregate ownership in consideration of the combined ownership of the Company, its directors and its officers. While the Company is considered to be a passive investor, it regards this to be a viable investment.The investment is carried at cost and is included in the other assets category on the consolidated balance sheet.The Company uses the best information that is available to assess the reasonableness of the value of this asset.The financial condition of Berkshire Bancorp, Inc. and the stability of its stock price have proven to be reliable valuation sources.No indicators of impairment were noted as part of the Company’s latest evaluation. Deposits Deposits are the major source of the Company’s funds for lending and investment purposes.Total deposits at June 30, 2007 were $377,828,000, an increase of $5,197,000, or 1.4%, from total deposits of $372,631,000 at December 31, 2006.In addition to the $2,873,000 increase in non-interest bearing deposits, the growth of $2,324,000 in interest bearing deposits was influenced by the increase in interest rates.This impacted the cost of deposits, which increased to 3.34% as of June 30, 2007 from 2.86% as of December 31, 2006 and 2.56% as of June 30, 2006. Securities Sold under Agreements to Repurchase Securities sold under agreements to repurchase increased $3,853,000, or 57.1%, to $10,602,000 at June 30, 2007 from $6,749,000 at December 31, 2006.The increase was attributable to rate-driven customers who found that they could earn a higher rate of interest on this product as compared with deposits.Securities sold under agreements to repurchase generally mature in one business day and roll over under a continuing contract. Page 20 Index Short-Term Borrowings There were no short-term borrowings in the form of overnight federal funds purchased as of June 30, 2007 and December 31, 2006.The Bank has a $5,000,000 federal funds line of credit with its main correspondent bank, Atlantic Central Bankers Bank, Camp Hill, Pennsylvania (“ACBB”) as well as a short-term/overnight line of credit of $35 million with the Federal Home Loan Bank of Pittsburgh (“FHLB”), which is part of its overall maximum borrowing capacity of $147,557,000. Long-Term Debt and Borrowing Capacity There were $19 million outstanding in fixed rate term loans with the FHLB at June 30, 2007, a reduction of $5 million from the $24 million that was outstanding at December 31, 2006.The $19 million borrowing is comprised of the following fixed rate borrowings (dollars in thousands): Maturity Amount Rate November 28, 2007 $ 7,000 3.43 % May 5, 2008 5,000 4.03 % November 28, 2008 7,000 3.78 % Total $ 19,000 3.72 % weighted average The Bank has generally used long-term borrowings to fund growth.This strategy has helped the Bank to manage its cost of funds by allowing it to lock into fixed rates, at a time when interest rates were at their historic lowest levels. The Bank has a total maximum borrowing capacity for both short and long-term borrowings of approximately $147,557,000 with the FHLB, out of which $19 million represents fixed rate term loans that were outstanding at June 30, 2007, and resulted in an unused borrowing capacity of $128,557,000. Mandatory Redeemable Capital and Junior Subordinated Debentures As of June 30, 2007, the Company had $8,248,000 outstanding in junior subordinated debentures, which were issued on July 31, 2003 to investors as capital trust pass-through securities by East Penn Statutory Trust I (“Trust”), a Connecticut statutory business trust and non-consolidated wholly owned subsidiary of the Company.The securities have a fixed rate of 6.80% through September 17, 2008.The capital securities are redeemable by the Company on or after September 17, 2008, at par, or earlier, if the deduction of related interest for federal income taxes is prohibited, classification as Tier I Capital is no longer allowed, or certain other contingencies arise.The capital securities must be redeemed upon final maturity of the subordinated debentures on September 17, 2033.Proceeds totaling $4.3 million were contributed to the capital at the Bank.The remaining proceeds in the amount of $3.9 million were used to invest in Berkshire Bank, a de novo bank, the repurchase of the Company’s common stock and other business purposes.The Company chose to utilize the multi-issuer trust preferred alternative, which proved to be a less expensive and more flexible resource of regulatory capital. Asset/Liability Management Interest rate risk is the exposure of a Bank’s current and future earnings and capital arising from adverse movements in interest rates.An interest sensitive asset or liability is one that experiences changes in cash flows as a direct result of changes in market interest rates.The management of interest rate risk involves analyzing the maturity and repricing of interest sensitive assets and liabilities at specific points in time.The imbalance between interest sensitive assets and liabilities is commonly referred to as the interest rate gap.The interest rate gap is one way of assessing the risk inherent in the existing balance sheet as it relates to potential changes in net interest income. Page 21 Index The guidelines of the Company’s interest rate risk policy seek to limit the exposure to changes in interest rates that affect the underlying economic value of assets and liabilities, earnings and capital.The Company manages its balance sheet with the intent of maximizing net interest income, while maintaining an acceptable level of risk to minimize the impact that changing interest rates may have on its net income and changes in the economic value of its equity.The overall interest rate risk position and strategies for the management of interest rate risk are reviewed by senior management and the Asset/ Liability Committee (“ALCO”) of the Board of Directors on an ongoing basis.The Company utilizes a variety of methodologies and resources to measure its interest rate risk.It also has the ability to effect strategies to manage interest rate risk, which include, but are not limited to, selling newly originated residential mortgage loans, controlling the volume mix of fixed/variable rate commercial loans and securities, increasing/decreasing deposits via interest rate changes, borrowing from the FHLB, and buying/selling securities.Adjustments to the mix of interest sensitive assets and liabilities are made periodically in an effort to give the Company dependable and steady growth in net interest income, while at the same time, managing the related risks. Liquidity Liquidity refers to the Company’s ability to generate adequate amounts of cash to meet financial obligations to its customers and shareholders in order to fund loans, to respond to deposit outflows and to cover operating expenses.Maintaining a level of liquid funds through asset/liability management seeks to ensure that these needs are met at a reasonable cost.Liquidity is essential to compensate for fluctuations in the balance sheet and provide funds for growth and normal operating expenditures.Sources of funds include scheduled amortization of loans, loan prepayments, scheduled maturities of investments, and cash flows from mortgage-backed securities.Liquidity needs may also be met by converting assets into cash or obtaining sources of additional funding, whether through deposit growth or borrowings under lines of credit with correspondent banks. Liquidity from asset categories is provided through cash, amounts due from banks, interest-bearing deposits with banks and federal funds sold, which were $17,733,000 at June 30, 2007, compared to $22,954,000 at December 31, 2006.This decrease was due to a decline in overnight federal funds sold, which were used to fund loan growth.Additional asset liquidity sources include principal and interest payments from securities in the Company’s investment portfolio and cash flows from its amortizing loan portfolio.Longer-term liquidity needs may be met by selling securities available for sale, selling loans or raising additional capital.At June 30, 2007, there was $36,422,000 in liquid securities as compared with $45,328,000 at December 31, 2006.Liquid securities decreased $8,906,000 since year-end as a result of the need to pledge additional securities to collateralize the increase in securities sold under agreements to repurchase and public fund deposits. Liability liquidity sources include attracting deposits at competitive rates.Deposits at June 30, 2007 were $377,828,000, compared to $372,631,000 at December 31, 2006.In addition, the Bank has available lines of credit with its main correspondent banks, ACBB, for $5,000,000 and the FHLB for $147,557,000, both of which are reliable sources for short and long-term funds. The Company’s consolidated financial statements do not reflect various off-balance sheet commitments that are made in the normal course of business, which may involve some liquidity risk.Off-balance sheet arrangements are discussed in detail below. Management is of the opinion that its liquidity position, at June 30, 2007, is adequate to respond to fluctuations “on” and “off” the balance sheet.In addition, management knows of no trends, demands, commitments, events or uncertainties that may result in, or that are reasonably likely to result in the Company’s inability to meet anticipated or unexpected liquidity needs. Page 22 Index Contractual Obligations The Company has various financial obligations that may require future cash payments.These obligations include the payment of liabilities recorded on the consolidated balance sheet as well as contractual obligations for purchase commitments and operating leases.The following table represents the Company’s contractual obligations, by type, that are fixed and determined at June 30, 2007. CONTRACTUAL OBLIGATIONS June 30, 2007 Less Than Over 1 Year 1 – 3 Years 3 – 5 Years 5 Years Total (in thousands) Time deposits $ 135,608 $ 43,227 $ 1,485 $ 150 $ 180,470 Long-term debt 12,000 7,000 - - 19,000 Junior subordinated debentures - 8,248 - - 8,248 Nonqualified supplemental executive retirement plan 110 108 69 207 494 Premises commitments 850 - - - 850 Operating leases 255 469 378 780 1,882 Total $ 148,823 $ 59,052 $ 1,932 $ 1,137 $ 210,944 Off-Balance Sheet Arrangements The Company’s consolidated financial statements do not reflect various off-balance sheet arrangements that are made in the normal course of business.These commitments consist mainly of loans approved but not yet funded, unused lines of credit and letters of credit made in accordance with the same standards as on-balance sheet instruments.Unused commitments at June 30, 2007 were $85,552,000, which consisted of $60,352,000 in unfunded commitments to existing loans, $5,751,000 to grant new loans, $11,717,000 in unused lines for overdraft privilege and $7,732,000 in letters of credit.Because these instruments have fixed maturity dates, and because many of them will expire without being drawn upon, they do not present a liquidity risk to the Company.Management believes that any amounts actually drawn upon can be funded in the normal course of operations.The Company has no investment in or financial relationship with any unconsolidated entities that are reasonably likely to have a material effect on liquidity or the availability of capital resources. Capital The following table presents the risk-based and leverage capital amounts and ratios at June 30, 2007 for the Company and the Bank. Actual For Capital AdequacyPurposes To be Well Capitalizedunder PromptCorrective ActionProvisions Amount Ratio Amount Ratio Amount Ratio (Dollars in Thousands) As of June 30, 2007: Total capital (to risk-weighted assets): Company $ 38,276 10.7 % $ ³28,504 ³8.0 % N/A N/A % Bank 35,389 10.0 ³28,302 ³8.0 $ ³35,378 ³10.0 Tier 1 capital (to risk-weighted assets): Company 34,933 9.8 ³14,252 ³4.0 N/A N/A Bank 32,046 9.1 ³14,151 ³4.0 ³ 21,227 ³6.0 Tier 1 capital (to average assets): Company 34,933 7.8 ³17,814 ³4.0 N/A N/A Bank 32,046 7.2 ³17,694 ³4.0 ³22,118 ³5.0 Page 23 Index These capital ratios continue to remain at levels, which are considered to be “well-capitalized” as defined by regulatory guidelines. Banking laws and regulations limit the amount of cash dividends that may be paid without prior approval from the Company’s regulatory agencies.In abidance with such requirements, on January 18, 2007, the Board of Directors authorized and declared a semi-annual cash dividend for 2007 in the amount of $0.12 per share, payable on February 28, 2007 to all shareholders of record as of February 2, 2007.On July 19, 2007, the Board of Directors authorized and declared a cash dividend for the second half of 2007 for $0.12 per share of common stock, payable on August 31, 2007 to all shareholders of record as of August 10, 2007.The payment of this semi-annual cash dividend will reduce retained earnings by $1,513,000. Restrictions under the Section 202e of the Pennsylvania Banking Code of 1965 are placed on the size of a Bank’s investment in fixed assets as a percentage of equity.Presently, the Bank exceeds the allowable limit of 25% of equity, as defined by the Pennsylvania Department of Banking.The Bank’s fixed assets as a percentage of equity decreased to 34.9% at June 30, 2007 as compared with 40.9% at June 30, 2006.The drop in the ratio was due to the decline in the balance of total fixed assets, which decreased as a result of normal depreciation, and the increase in the total equity from the retention of earnings.Since this ratio exceeds the allowable limit, the Bank generally contacts the Department of Banking to obtain the Department’s approval before acquiring a fixed asset that is of a material dollar amount.Compliance with the allowable fixed asset limit of this section of the Banking Code is expected to occur through normal depreciation adjustments and retention of earnings. Item 3. Quantitative and Qualitative Disclosures About Market Risk In the normal course of conducting business activities, the Company is exposed to market risk, principally interest rate risk.Interest rate risk arises from market driven fluctuations in interest rates that affect cash flows, income, expense and values of financial instruments.The Asset/Liability Committee, using policies and procedures approved by the Board of Directors, is responsible for managing the interest rate sensitivity position. No material changes in the market risk strategy occurred during the current period.No material changes have been noted in the Company’s equity value at risk.A detailed discussion of market risk is provided in the Form 10-K for the year ended December 31, 2006. Item 4. Controls and Procedures (a) Evaluation of disclosure controls and procedures As of June 30, 2007, the Company carried out an evaluation, under the supervision and with the participation of the Company’s management, including the Company’s Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of the Company’s disclosure controls and procedures pursuant to Exchange Act Rule 13a-15(e).Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer concluded that the Company’s disclosure controls and procedures are effective in timely alerting them to material information relating to the Company (including its consolidated subsidiary) required to be included in the Company’s periodic filings. (b) Changes in internal control over financial reporting The Company made no changes in its internal control over financial reporting or in other factors that have materially affected, or is reasonably likely to materially affect, the Company’s internal control over financial reporting. Page 24 Index Item4T. Controls and Procedures The information discussed in Item 4 is incorporated herein by reference. Part II – OTHER INFORMATION Item1. Legal Proceedings In the opinion of the Company, after review with legal counsel, there are no proceedings pending to which the Company is a party or to which its property is subject, which, if determined adversely to the Company, would be material in relation to the Company’s consolidated financial condition.There are no proceedings pending other than ordinary, routine litigation incident to the business of the Company.In addition, no material proceedings are pending or are known to be threatened or contemplated against the Company by governmental authorities. Item 1A. Risk Factors No material changes from those disclosed in the Form 10-K for the year ended December 31, 2006. Item2. Unregistered Sales of Equity Securities and Use of Proceeds Nothing to report. Item3. Defaults upon Senior Securities Nothing to report. Item4. Submission of Matters to a Vote of Security Holders The Company held its annual meeting of shareholders on May 10, 2007 at the Allen Organ Company located at 3370 Route 100, Macungie, PA 18062.The Judges of Election reported that the results of the balloting revealed that holders of 5,242,928 shares of common stock, representing 83.2% of the total number of shares outstanding, were represented in person or by proxy at the 2007 annual meeting of shareholders. The following outlines the items voted on at the meeting as well as the votes cast for, against and non-votes for each item. I. Election of Class C directors to serve for a three-year term expiring 2010. Withhold For Authority Allen E. Kiefer 4,688,559 554,369 Brent L. Peters 4,231,406 1,011,522 Forrest A. Rohrbach 4,728,588 514,340 Peter L. Shaffer 4,401,142 841,786 II. Ratification of the selection of Beard Miller Company, LLP, Certified Public Accountants, as independent auditors of the Company for 2007. For Against Abstain 5,152,888 77,356 12,684 Page 25 Index Item5. Other Information Nothing to report. Item6. Exhibits 2.1 Merger Agreement by and among Harleysville National Corporation, East Penn Financial Corporation and East Penn Bank, dated as of May 15, 2007, is incorporated by reference to the Registrant’s Current Report on Form 8-K/A filed with the Securities and Exchange Commission on May 22, 2007. 3(i) Registrant’s Articles of Incorporation, as amended, are incorporated herein by reference to Annex B to the Registrant’s Registration Statement on Form S-4 (Registration No. 333-103673) as filed with the Securities and Exchange Commission on March 7, 2003. 3(ii) Registrant’s By-Laws are incorporated herein by reference to Annex C to the Registrant’s Registration Statement on Form S-4 (Registration No. 333-103673) as filed with the Securities and Exchange Commission on March 7, 2003. 10.1 East Penn Financial Corporation’s 1999 Stock Incentive Plan for the benefit of officers and key employees is incorporated by reference to Exhibit 10.2 to the Registrant’s Registration Statement on Form S-4 (Registration No. 333-103673) as filed with the Securities and Exchange Commission on March 7, 2003. 10.2 East Penn Financial Corporation’s 1999 Independent Directors Stock Option Plan for the benefit of non-employee directors is incorporated by reference to Exhibit 10.1 to the Registrant’s Registration Statement on Form S-4 (Registration No. 333-103673) as filed with the Securities and Exchange Commission on March 7, 2003. 10.3 Executive Employment Agreement between East Penn Bank and Brent L. Peters, dated April 12, 2001, is incorporated by reference to Exhibit 10.3 to the Registrant’s Registration Statement on Form S-4 (Registration No. 333-103673) as filed with the Securities and Exchange Commission on March 7, 2003. 10.4 The Supplemental Executive Retirement Plan (“SERP”) between East Penn Bank and Brent L. Peters, dated May 31, 2001, is incorporated herein by reference to Exhibit 10.4 to the Registrant’s Registration Statement on Form S-4 (Registration No. 333-103673) as filed with the Securities and Exchange Commission on March 7, 2003. 10.5 East Penn Financial Corporation’s Dividend Reinvestment and Stock Purchase Plan is incorporated by reference to the Registrant’s Registration Statement on Form S-3 (Registration No. 333-116754) as filed with the Securities and Exchange Commission on June 23, 2004. 10.6 Agreement of sale between East Penn Bank and WAWA, Inc. dated November 10, 2005 is incorporated by reference to the Registrant’s Annual Report on Form 10-K for the year ended December 31, 2005 as filed with the Securities and Exchange Commission on March 31, 2006. 10.7 Amendment to Supplemental Executive Retirement Plan (“SERP”) between East Penn Bank and Brent L. Peters, dated July 21, 2006, is incorporated by reference to Exhibit 10.2 of Registrant’s Form 8-K filed August 1, 2006. Page 26 Index 10.8 Amendment to Executive Employment Agreement between East Penn Bank and Brent L. Peters, dated July 21, 2006, is incorporated by reference to Exhibit 10.1 of Registrant’s Form 8-K filed August 1, 2006. 11 Statement re: Computation of per share earnings is incorporated by reference herein to Note 3 on page 9 of this Form 10-Q. 31.1 Certification of Chief Executive Officer pursuant to Rule 13a-15(e)/15d-15(e). 31.2 Certification of Chief Financial Officer pursuant to Rule 13a-15(e)/15d-15(e). 32.1 Certification of Chief Executive Officer pursuant to Section 1350 of the Sarbanes Oxley Act of 2002. 32.2 Certification of Chief Financial Officer pursuant to Section1350 of the Sarbanes Oxley Act of 2002. Page 27 Index SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EAST PENN FINANCIAL CORPORATION (Registrant) By: /s/ Brent L. Peters Brent L. Peters Chairman of the Board, President and Chief Executive Officer (Principal Executive Officer) Date: August 14, 2007 By: /s/ Theresa M. Wasko Theresa M. Wasko Treasurer and Chief Financial Officer (Principal Financial and Accounting Officer) Date: August 14, 2007 Page 28 Index Exhibit Index 2.1 Merger Agreement by and among Harleysville National Corporation, East Penn Financial Corporation and East Penn Bank, dated as of May 15, 2007, is incorporated by reference to the Registrant’s Current Report on Form 8-K/A filed with the Securities and Exchange Commission on May 22, 2007. 3(i) Registrant’s Articles of Incorporation, as amended, are incorporated by reference to Annex B to the Registrant’s Registration Statement on Form S-4 (Registration No. 333-103673) as filed with the Securities and Exchange Commission on March 7, 2003. 3(ii) Registrant’s By-Laws are incorporated by reference to Annex C to the Registrant’s Registration Statement on Form S-4 (Registration No. 333-103673) as filed with the Securities and Exchange Commission on March 7, 2003. 10.1 East Penn Financial Corporation’s 1999 Stock Incentive Plan for the benefit of officers and key employees is incorporated by reference to Exhibit 10.2 to the Registrant’s Registration Statement on Form S-4 (Registration No. 333-103673) as filed with the Securities and Exchange Commission on March 7, 2003. 10.2 East Penn Financial Corporation’s 1999 Independent Directors Stock Option Plan for the benefit of non-employee directors is incorporated by reference to Exhibit 10.1 to the Registrant’s Registration Statement on Form S-4 (Registration No. 333-103673) as filed with the Securities and Exchange Commission on March 7, 2003. 10.3 Executive Employment Agreement between East Penn Bank and Brent L. Peters, dated April 12, 2001, is incorporated by reference to Exhibit 10.3 to the Registrant’s Registration Statement on Form S-4 (Registration No. 333-103673) as filed with the Securities and Exchange Commission on March 7, 2003. 10.4 Supplemental Executive Retirement Plan (“SERP”) between East Penn Bank and Brent L. Peters, dated May 31, 2001, is incorporated by reference to Exhibit 10.4 to the Registrant’s Registration Statement on Form S-4 (Registration No. 333-103673) as filed with the Securities and Exchange Commission on March 7, 2003. 10.5 East Penn Financial Corporation’s Dividend Reinvestment and Stock Purchase Plan is incorporated by reference to the Registrant’s Registration Statement on Form S-3 (Registration No. 333-116754) as filed with the Securities and Exchange Commission on June 23, 2004. 10.6 Agreement of sale between East Penn Bank and WAWA, Inc. dated November 10, 2005 is incorporated by reference to the Registrant’s Annual Report on Form 10-K for the year ended December 31, 2005 as filed with the Securities and Exchange Commission on March 31, 2006. 10.7 Amendment to Supplemental Executive Retirement Plan (“SERP”) between East Penn Bank and Brent L. Peters, dated July 21, 2006, is incorporated by reference to Exhibit 10.2 of Registrant’s Form 8-K filed August 1, 2006. 10.8 Amendment to Executive Employment Agreement between East Penn Bank andBrent L. Peters, dated July 21, 2006, is incorporated by reference to Exhibit 10.1 of Registrant’s Form 8-K filed August 1, 2006. 11 Statement re: Computation of per share earnings is incorporated by reference herein to Note 3 on page 9 of this Form 10-Q. Page 29 Index 31.1 Certification of Chief Executive Officer pursuant to Rule 13a-15(e)/15d-15(e). 31.2 Certification of Chief Financial Officer pursuant to Rule 13a-15(e)/15d-15(e). 32.1 Certification of Chief Executive Officer pursuant to Section 1350 of the Sarbanes Oxley Act of2002. 32.2 Certification of Chief Financial Officer pursuant to Section1350 of the Sarbanes Oxley Act of 2002. Page 30
